COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  JOEL ANGEL LOPEZ,                              §              No. 08-21-00170-CR

                       Appellant,                §                Appeal from the

  v.                                             §               413th District Court

  THE STATE OF TEXAS,                            §           of Johnson County, Texas

                         State.                  §             (TC# DC-F201900041)

                                             §
                                           ORDER

       The Court, on its own motion, ORDERS Pamela K. Waits, Official Court Reporter for

the 413th District Court of Johnson County, Texas, to submit a copy of Exhibit 8 (DVD), whether

in a flash drive or DVD, to this Court on or before September 9, 2022.

       IT IS SO ORDERED this 6th day of September, 2022.


                                            PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.